Citation Nr: 9914291	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-36 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for headaches.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia disorder, claimed 
secondary to the veteran's service-connected fractured of the 
tip of the C6 spinous process.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1975 to November 1982 
and from February 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In the September 1996 substantive appeal, the veteran 
withdrew his appeal regarding a claim for an increased 
evaluation for his right knee disability.  

The Board notes that the veteran's representative has 
supplied contentions with respect to the claim for service 
connection for a thoracic spine disorder.  However, a review 
of the May 1996 notice of disagreement and the September 1996 
substantive appeal reveals that the veteran never listed the 
denial of service connection for a thoracic spine disorder as 
an issue for which he sought appellate review.  See 38 C.F.R. 
§§ 20.201 (if adjudicative decisions were made on several 
issues, the claimant must identify the specific decision with 
which he disagrees); 20.202 (if the statement of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed).   Therefore, the issue is not properly before the 
Board.  
 
In his April 1998 statement, the veteran amended his service 
connection claim to include post-traumatic stress disorder.  
It is unclear from the claims folder whether the RO has begun 
development and adjudication of the claim.  Therefore, the 
issue is referred to the RO for the proper action.  

The issue of entitlement to TDIU is addressed in the remand 
portion of the decision.
 

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO denied entitlement to service connection for 
headaches in a March 1989 rating decision.  The RO informed 
the veteran of the denial but the veteran did not appeal.  

3.  Evidence submitted or secured since the March 1989 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  There is no competent medical evidence of a nexus between 
the veteran's headaches and his period of active military 
service, any incident thereof, or any currently service-
connected disability.  

5.  The medical evidence of record shows a relationship 
between the veteran's dysthymia disorder and his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The RO's decision of March 1989, which denied service 
connection for headaches, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1998). 

2.  New and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for headaches.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

3.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).

4.  The veteran's dysthymia disorder is proximately due to or 
the result of chronic pain from his service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 U.S.C.A. §§ 3.102, 3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO initially denied service connection for headaches in a 
March 1989 rating decision.  The veteran was notified of that 
decision but did not appeal.  Therefore, the RO's decision of 
March 1989 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet App 203 (1999).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet App 209 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

In the March 1989 rating decision, the RO denied service 
connection for headaches was denied as not being shown as 
incurred or aggravated in service or shown to be secondary to 
some service-connected disability.  The pertinent evidence of 
record at the time of the March 1989 decision includes the 
veteran's service medical records, records from a Dr. Wasden, 
the report of the February 1988 VA examination, statements in 
the April 1988 notice of disagreement and the August 1988 
substantive appeal, the veteran's testimony from the October 
1988 hearing, and the report of the December 1988 VA 
examination. 

The veteran has had multiple claims adjudicated.  The 
evidence submitted or secured since the March 1989 rating 
decision relevant to the claim for headaches includes the 
following: 1) the reports of VA examinations performed in 
January 1991, February 1994, March 1994, November 1995, and 
August 1996; 2) VA outpatient medical records; and 3) records 
from Lakeshore Medical Associates.

After reviewing this evidence, the Board finds that much of 
it is either cumulative or does not bear directly on the 
issue of service connection for headaches.  However, a VA 
medical record dated in May 1995 showed that the veteran 
reported a history of headaches with nausea and photophobia.  
He indicated that the symptoms started after sustaining a 
broken neck in 1975.  The diagnosis noted was post-traumatic 
migraine headache.  The inclusion of "post-traumatic" in 
the diagnosis renders this evidence different from previous 
medical evidence.  The Board finds that the evidence is 
significant enough to require consideration.  Therefore, new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
headaches and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).     


Service Connection Claims

Factual Background

A review of service medical records for service from July 
1975 to November 1982 revealed that the veteran was 
hospitalized from March 1976 to April 1976 following a 
vehicle accident.  He sustained multiple injuries, including 
a fractured nose, a fractured left orbital bone, and a 
fracture at the base of the skull.  

In April 1976, the veteran was referred for a psychiatric 
consultation.  He was having a difficult time returning to 
his job following a truck accident.  Examination was normal.  
The impression was phobic reaction to trucks.  The 
recommended treatment was desensitization.  In December 1976, 
the veteran was struck on the head by a screwdriver.  He 
later developed dizziness and headache.  Records showed that 
he continued to have headaches for several days.   

The veteran's service medical records for service from 
February 1984 to February 1987 showed that the veteran 
presented in April 1985, describing problems including an 
inability to sit still, not being himself, loss of appetite, 
and difficulty sleeping.  He had a history of recurrent 
abdominal pain.  The assessment was somatization of 
interpersonal problems with gastrointestinal manifestation.  
Otherwise, the service medical records were negative for 
complaint, diagnosis, or treatment of any psychiatric 
disorder.  In June 1986, the veteran suffered a fracture of 
the C6 spinous process.  He had neck pain and tenderness in 
the area of the fracture.  Subsequent service medical records 
were negative for complaint of treatment of headaches.  The 
report of the January 1987 separation examination was 
negative for findings of headache or a psychiatric disorder.  
On the accompanying report of medical history, the veteran 
denied any history of depression, excessive worry, or nervous 
trouble of any sort.  Handwritten notes referred to 
concussion sustained in 1976 with no problems.   

The report of the February 1988 VA examination was negative 
for subjective complaints or physical findings referable to 
headaches or a psychiatric disorder.   

The veteran testified at a personal hearing in October 1988.  
He explained that he got "tremendous headaches" that lasted 
for three days at a time.  The headaches were in the nasal 
area.  He attributed his headaches to sinus problems from his 
broken nose and to his broken neck.  He did not have the 
headaches until he broke his neck.  He actually described two 
types of headaches: one that originated in the sinuses and 
one that originated in the neck.  

The veteran was afforded another VA examination in December 
1988.  During the neurological portion of the examination, he 
reported having headaches for 10 to 15 years.  They were 
frontal and throbbing and occurred three or four times a day, 
two or three times per month.  He also described headaches in 
the back of the neck that occurred about once a month.  He 
had sustained multiple injuries in a vehicle accident in 1976 
and had fractured a cervical vertebra in 1987.  Examination 
was essentially normal.  The diagnosis was headaches by 
history in a patient with a head injury, etiology not 
determined at present.  He commented that the headaches 
"could be related to the [veteran's] accident but not 
completely excluded."  

In a March 1989 rating decision, the RO established service 
connection for multiple disabilities, including fracture of 
the tip of the C6 spinous process, nasal fractures, fracture 
of the left orbital bone, and fracture at the base of the 
skull.  

The report of the January 1991 VA neurological examination 
revealed subjective complaints of headaches since being 
involved in an automobile accident in service in 1976.  The 
headaches started in the back and the neck and radiated to 
the frontal area.  The veteran also reported fracturing a 
cervical vertebra in 1987.  Generally, he indicated that a 
physician had told him that his "broken neck" caused the 
headaches.  Neurological examination was normal.  The 
diagnosis was headaches by history in a patient with a head 
injury.  

Reports of subsequent VA examinations performed in February 
1994, March 1994, November 1995, and August 1996, were 
negative for history, subjective complaint, or findings 
related to headaches.  

Records from Lakeshore Medical Associates dated in November 
1990 showed that the veteran reported having anxiety attacks 
in the form of panic attacks that occurred sporadically when 
he was alone at home or while driving.  Notes indicated that 
some stress factors had been identified and that the veteran 
had not learned to cope with these stresses.  The physician 
increased the Librium dosage and suggested that psychological 
counseling might benefit the veteran.  Progress notes dated 
in March 1991 showed complaints of recurrent headaches.  He 
related a history of trauma to the cervical spine.  
Examination was normal.  X-rays of the cervical spine showed 
mild intervertebral joint spurring without other significant 
abnormality.  Progress notes dated in February 1994 indicated 
that the veteran was seeing VA counselors who had put him on 
anti-depressants.   

Various VA outpatient medical records included references to 
complaints of headaches.  Notes dated in May 1995 showed that 
the veteran reported a history of headaches with nausea and 
photophobia.  He indicated that the symptoms started after 
sustaining a broken neck in 1975.  The diagnosis noted was 
post-traumatic migraine headache.

VA outpatient medical records showed treatment for anxiety 
beginning in February 1991.  In October 1991, he was 
diagnosed as having generalized anxiety disorder.  Subsequent 
VA records revealed that the veteran continued to suffer 
intermittently from anxiety.  Mental health clinic notes 
dated in July 1993 indicated that the veteran was requesting 
treatment for feelings of depression as well as anxiety 
attacks.  He had chronic orthopedic problems that stemmed 
from an accident in service.  Notes dated in September 1993 
indicated that the veteran had many symptoms of depression.  
The veteran was diagnosed as having dysthymic disorder in 
October 1993.   

A VA psychiatric evaluation dated in August 1995 revealed 
that the veteran suffered from a depressive syndrome 
characterized by loss of interest in activities, sleep 
disturbance, psychomotor agitation or retardation, decreased 
energy, feelings of guilt or worthlessness, and difficulty 
concentrating or thinking.  The psychiatrist found that his 
psychiatric status imposed moderate to moderately severe 
limitations on the ability to perform basic work activities 
on a sustained basis.  The diagnosis was dysthymic disorder.  
The psychiatrist commented that the veteran was impaired as 
of November 1994, but was not sure how long he was impaired 
before that time.  

In an August 1995 statement, the veteran's representative 
indicated that the veteran sought service connection for 
anxiety and depression "as secondary to pain [from] his 
numerous service-connected disabilities."  

In November 1995, the veteran was afforded a VA psychiatric 
examination.  He related that he incurred injuries in 
service, including fractures of C5 and T12.  He did work 
after separation from service, but had not worked since 1991.  
The veteran indicated that he was no longer and outgoing 
person and that he was unable to engage in a lot of 
recreational activities.  His subjective complaints included 
depression, irritability, anger, difficulty falling asleep, 
and feeling sorry for himself.  He was currently receiving VA 
psychiatric treatment, which included Wellbutrin.  Mental 
status examination was significant for reports of feeling 
depressed and anxious.  He stated that he had anxiety attacks 
every couple of weeks.  Examination was otherwise normal.  
The diagnosis was dysthymic disorder.  

VA progress notes dated in May 1996 revealed that the veteran 
was angry that he was told his depression was not related to 
service-connected injury.  He related the history of the in-
service vehicle accident and the fracture of the C6 spinous 
process.  The psychiatrist indicated that the head injury 
should be examined due to the veteran's mood swings and 
temper control problems.  A computed tomography (CT) scan of 
the brain performed in June 1996 was normal.  In September 
1996, notes again indicated that the veteran was upset about 
being denied service connection for depression.  The 
psychiatrist supplied a diagnosis of depression due to 
chronic pain mixed with post-traumatic stress disorder issues 
due to a head injury and anger.  He commented that the 
veteran was grieving the loss of his abilities, i.e. 
inability to drive any distance or to hunt.   

In his substantive appeal received in September 1996, the 
veteran asserted that his depressive disorder was due to 
chronic pain from service-connected injuries and traumatic 
experiences suffered during the course of military duties.  

Later in September 1996, the RO received a statement from 
Charles D. Collard, M.A., C.S.W.  He indicated that he had 
seen the veteran in outpatient therapy from May 1995 to 
September 1995.  His major issues were depression and 
discouragement and other emotional difficulties, work and 
employment problems, financial problems, unresolved issues 
from the past, and medical problems.  Although the veteran 
made progress, he continued to struggle intermittently.  Mr. 
Collard saw the veteran on a crisis intervention basis in 
September 1996.  Although the veteran was functioning at an 
acceptable psychological level, he still had left-over issues 
from his military experience and the chronic physical pain he 
had suffered over the years.  It was Mr. Collard's opinion 
that there was a strong correlation between these experiences 
in his past (including the military) and the emotional 
problems the veteran still suffered.  It was Mr. Collard's 
further assessment that the veteran's depression was caused 
by the cervical spine injury and chronic pain from injuries 
sustained while he was in service.     

In an accompanying statement from the veteran's 
representative, it was specifically asserted that the veteran 
developed depression secondary to the service-connected neck 
disability.  It was generally contended that chronic pain 
affected all aspects of the veteran's personal, social, and 
work life.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Secondary service connection is in order if a disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  In those circumstances, compensation is allowable 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

Headaches

As discussed above, the Board has reopened the veteran's 
claim of entitlement to service connection for headaches.  
Initially, the Board notes that the veteran has had ample 
opportunity to submit evidence and argument on the issue and 
will not be prejudiced by the Board's present evaluation of 
his claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Upon review of the evidence, the Board finds that the 
veteran's claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Winters, slip op. at 4.  

The evidence shows a diagnosis of migraine headaches.  The 
veteran has indicated that the headaches did not begin until 
after he incurred his injuries in service.  For purposes of 
determining whether the claim is well grounded, the Board 
presumes the truthfulness of such statements.  Robinette, 8 
Vet. App. at 77-78; King, 5 Vet. App. at 21.  However, the 
Board finds that there is no competent medical evidence 
linking the headaches to service or to any service-connected 
injury.  Epps, 126 F.3d at 1468.    

The Board observes that there is no evidence suggesting that 
any of the service-connected disabilities aggravates the 
veteran's headaches.  There are two pieces of evidence that 
potentially well ground this claim, each alluding to a 
causative relationship.  First, May 1995 VA medical progress 
notes show a diagnosis of post-traumatic migraine headaches.  
However, the notes show that the veteran told the physician 
that the headaches began after sustaining a broken neck.  
There is no suggestion from the remainder of the entry that 
the physician based his diagnosis on anything other than the 
veteran's representation of his medical history.  Therefore, 
the diagnosis, based on medical history and without 
additional enhancement or analysis, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Second, in the report of the December 1988 VA examination, 
the neurologist indicated that the etiology of the headaches 
was not determined, that they could be related to the 
veteran's accident, but that such a relationship could not be 
excluded.  It seems that the examiner suggests that the 
headaches "may or may not" be related to the in-service 
accident.  The Board acknowledges that cautious language is 
not always indicative of inconclusiveness.  See Lee v. Brown, 
10 Vet. App. 336 (1997).  However, "could" or "may or may 
not" language, particularly when unsupported by any clinical 
data or rationale, as in this case, is too speculative to 
establish medical plausibility of the claim.  Bloom v. West, 
12 Vet App 185 (1999); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).  

The Board notes that the veteran has repeatedly asserted his 
own general opinion that his headaches are related to service 
or to a service-connected disability.  However, the veteran 
is a lay person who is untrained in medicine.  He is not 
competent to offer an opinion as to the etiology of the 
headaches.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.     

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for headaches.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for headaches, he should submit medical evidence 
showing that the headaches are in some way related to service 
or to a service-connected disability.  Robinette, 8 Vet. 
App. at 77-78.

Secondary Service Connection for Dysthymia Disorder

As a preliminary matter, the Board finds that this claim is 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

The Board initially notes that there is no evidence showing 
that the veteran incurred a chronic psychiatric disorder in 
service such that direct service connection would be in 
order.  

With respect to secondary service connection, Mr. Collard, a 
social worker, has offered the opinion that the veteran's 
depression was caused by the cervical spine injury and 
chronic pain from injuries sustained while in service.  
Progress notes by a VA psychiatrist essentially confirm this 
opinion with respect to chronic pain.  The Board notes that, 
according to the most recent rating decision in the claims 
folder, the veteran has multiple service-connected 
disabilities, two of which specifically include chronic pain 
and are rated as 20 percent or more disabling.  Thus, it is 
clear that the veteran suffers chronic pain as a result of 
his service-connected disabilities.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence supports 
entitlement to service connection for dysthymia disorder 
secondary to the chronic pain resulting from his service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.310.  


ORDER

Entitlement to service connection for headaches is denied. 

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for an 
acquired psychiatric disorder, to include dysthymia disorder, 
claimed secondary to the veteran's service-connected 
fractured of the tip of the spinous process of the cervical 
spine, is granted.  


REMAND

The veteran also seeks entitlement to TDIU.  Entitlement to 
TDIU is predicated on a veteran's inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  As 
discussed above, the Board has determined that service 
connection is in order for dysthymia disorder.  Therefore, 
the case must be remanded to the RO so that it may establish 
a disability rating for dysthymia disorder and re-evaluate 
the veteran's TDIU claim according to impairment caused by 
all the veteran's service-connected disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should evaluate and establish 
a disability rating for the veteran's 
service-connected dysthymia disorder.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to TDIU.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

